DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ryan Murphy on 8/30/2021.

The claims are amended as follows. 
1.	(Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to:
 transition a user account having an existing namespace at the content management system into a member account of an organization directory having an organization namespace at the content management system, wherein  the organization directory is set as a root directory for all member accounts of the organization directory, the transitioning includes causing the content management system to:
create a member folder for the user account within the existing namespace; 

after of a plurality of user accounts has a member folder user accountuser accounts absent restrictions;
after the member folder is mounted in the organization directory, unmount at least one nested folder in the member folder, wherein the at least one nested folder has restricted access; and 
mount the at least one nested folder in a new location in the organization directory, wherein the at least one nested folder maintains the restricted access in the new location in the organization directory.
3.	(Canceled)
4.	(Currently Amended) The non-transitory computer readable medium of claim [[3]]1, wherein the transitioning includes causing the content management system to:
	prior to the mount of the unmounted folders shared with the respective member  accounts having access to the organization directory in the new locations in the organization directory, configuring the unmounted folders as confidential folders. 
8.	(Currently Amended) The non-transitory computer readable medium of claim 1, wherein the transitioning includes causing the content management system to:
	prior to 

11.	(Currently Amended) A method comprising:

creating a member folder for the user account within the existing namespace; 
moving all content items in the existing namespace into the member folder, wherein the member folder is a private folder and all contents in the member folder defaults to an access state of being private to the user account; 
after of a plurality of user has a member folder user accountuser accounts absent restrictions;
after the member folder is mounted in the organization directory, unmount at least one nested folder in the member folder, wherein the at least one nested folder has restricted access; and 
mount the at least one nested folder in a new location in the organization directory, wherein the at least one nested folder maintains the restricted access in the new location in the organization directory.
14.	(Currently Amended) The method of claim 11, wherein the transitioning further includes:
	prior to 
sending an instruction to pause a client synchronization service, wherein the convert-user task list includes a list of ordered tasks to be completed before sending a subsequent instruction to resume the client synchronization service. 


 one or more processors; and
at least one memory having instructions stored thereon, that when executed the instructions are effective to cause the  one or more processors to:
 transition a user account having an existing namespace at the content management system into a member account of an organization directory having an organization namespace at the content management system, wherein  the organization directory is set as a root directory for all member accounts of the organization directory, the transitioning includes causing the content management system to:
 create a member folder for the user account within the existing namespace; 
move all content items in the existing namespace into the member folder, wherein the member folder is a private folder and all contents in the member folder defaults to an access state of being private to the user account; 
after of a plurality of user has a member folder user accountuser accounts absent restrictions;
after the member folder is mounted in the organization directory, unmount at least one nested folder in the member folder, wherein the at least one nested folder has restricted access; and 
mount the at least one nested folder in a new location in the organization directory, wherein the at least one nested folder maintains the restricted access in the new location in the organization directory. 
20. 	(Currently Amended) The content management system of claim 15, wherein the transitioning includes causing the content management system to:

send an instruction to pause a client synchronization service, wherein the convert-user task list includes a list of ordered tasks to be completed before a subsequent instruction to resume the client synchronization service.




Allowable Subject Matter
	Claims 1 and 4-21 are allowed.
	Claims 1, 11 and 15 recite a content management system and method to transition within the content management system, a user account having an existing namespace into a member account of an organization directory having an organization namespace, involving 4 major steps.
The closest prior art found is von Muhlen et al. US patent application 2016/0292443 [herein “von Muhlen”]. von Muhlen teaches each of the steps in a separate embodiment, but not the whole flow of all the steps combined in the recited order. Moreover, it is not obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodiments in von Muhlen into one flow to address the specific needs of the use case described in the claimed invention.
In summary, von Muhlen does not fully disclose the claimed flow in combination with the remaining elements and features of the claimed invention.
Claims 11 and 15 are analogous to claim 1, and are similarly allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163